 124DECISIONS OF NATIONALRockwell-Standard Corporation,Transmission andAxle Division,Forge DivisionandInternationalUnion,United Automobile,Aerospace and Agricul-tural ImplementWorkersof America (UAW),"AFL--CIO. Case 7-CA-5558June 28, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn March 28, 1967, Trial Examiner William F.Scharnikow issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof, the Union filed exceptions to the Trial Ex-aminer's Decision, and the General Counsel filedcross-exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, and the entire record inthis case, including the exceptions and briefs, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as modifiedherein.IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommendations of the Trial Examiner, asmodified below, and orders that the Respondent,Rockwell-Standard Corporation, Transmission andAxle Division, Forge Division, Detroit, Michigan,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified:Reletter present paragraph 2 as paragraph 3,and add the following as paragraph 2 to the TrialExaminer's Recommended Order:"2.Post at its Clark Avenue facility in Detroit,Michigan, copies of the attached notice marked"Appendix."2 Copies of said notice, on forms pro-vided by the Regional Director for Region 7, afterbeing duly signed by the Respondent's representsLABOR RELATIONS BOARDtive, shall be posted by the Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material."iUnlike the case cited by the Trial Examiner, where no exceptionswere filed to a Trial Examiner's failure to recommend the posting of anotice, we here find meet in the General Counsel's exceptions to the TrialExaminer's departure from our cutsomary practice of ordering the postingof a notice as part of the remedy for the commission of unfair labor prac-tices.'- In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, you are notified that:WE WILL, upon request, furnish Interna-tionalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica (UAW), AFL-CIO, and its Local No. 174,with the names, classifications, wage rates, andjob descriptions of all nonconfidential clericaland office employees and of service contractoffice and clerical employees working in theBagley Building, Detroit, Michigan.ROCKWELL STANDARDCORPORATION TRANS-MISSION AND AXLE DIVI-SION, FORGE DIVISION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Bou-levard, Detroit, Michigan, Telephone 226-3200.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOW, Trial Examiner: The com-plaint in the present case alleges, but the Respondent initsanswer denies, that the Respondent has refused to166 NLRB No. 23 ROCKWELL-STANDARD CORP.furnish the Union with information necessary and rele-vant to the Union's performance of its role as the exclu-sive bargaining representative of an appropriate bargain-ing unit of the Respondent's employees and has therebycommitted an unfair labor practice affecting commercewithin the meaning of Sections 8(a)(5) and (1) and 2(6)and (7) of the National Labor Relations Act, as amended,29 U.S.C. Sec. 151,et. seq.,herein called the Act. TheUnion's charge to this effect was filed and served by re-gisteredmail upon the Respondent on April 10, 1966.The complaint was issued and served upon the Respon-dent on September 13, 1966.Pursuant to notice, a hearing was held at Detroit,Michigan, on December 1 and 2, 1966. The GeneralCounsel, the Respondent, and the Union appeared bycounsel and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduceevidence bearing upon the issue. Since the hearing, I havereceived and considered briefs from the General Counsel,the Respondent, and the Union.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Rockwell-Standard Corporation, aDelaware corporation with its principal office and placeof business in Pittsburgh, Pennsylvania, is engaged in themanufacture, sale, and distribution of automobile andmotor vehicle parts and other products, in various Statesof the United States, including the State of Michigan. ItsTransmission and Axle Division and its Forge Division,both of which are located at 100-400 Clark Street,Detroit,Michigan (herein called the Clark Streetbuildings or place of business), and the Automotive Divi-sionHeadquarters which is located at 415 Clifford,Detroit, Michigan (herein called the Bagley Building), arethe only facilities involved in this proceeding. During therepresentativeyear ending on December 31, 1965,Respondent purchased and caused to be transported anddelivered to it at its Clark Street place of business, ferrousmetals, parts and assemblies, and other goods and materi-als of a value exceeding $50,000, which were transportedand delivered to it in Detroit, Michigan, directly frompoints located outside the State of Michigan. During thesame year, the Respondent manufactured, sold, and dis-tributed at and from its Clark Street place of business,products of a value exceeding $50,000, which wereshipped directly to points located outside the State ofMichigan. I find and conclude that the Respondent is nowand has been at all material times an employer engaged incommerce within the meaning of the Act, and that it willeffectuate the policies of the Act to entertain jurisdictionin this case.H.THE LABOR ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, AerospaceandAgriculturalImplementWorkers of America(UAW), AFL-CIO, and its Local No. 174 (herein collec-tively referred to as the Union) are labor organizationswithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICES125A.General Findings and the IssueSince certification by the Board in Case 7-RC-1223 in1952, the Union (i.e., the International and its Local 174)has been the contractually recognized exclusive bargain-ing representative of an office and clerical unit of em-ployees of the Respondent and its predecessors' whohave worked in three buildings comprising the Respond-ent'sClark Street, Detroit office and production facili-ties.Originally, two of these three buildings housed onlythe Respondent's Transmission and Axle Division andthe third, its Forge Division; and the employees in the of-fice and clerical unit served only these two divisions. In1958 or 1959, however, the Respondent moved its Au-tomotive Sales Division into the Clark Street buildingsand, in the second quarter of 1964, it organized andlocated in one of the same buildings, an Automotive Divi-sionHeadquarters through which it has since ad-ministered all 35 of its domestic and foreign operations inthe automotive field. With these changes, the employeesin the Clark Street office and clerical unit have served notonly the Transmission and Axle and Forge Divisions, butalso the Respondent's Automotive Division as well.On March 25, 1965, the Union and the Respondent ex-ecuted their present contract which will expire onDecember 1, 1967. The contract covers and describesthe existing Clark Street office and clerical unit, incor-porating by general reference the inclusions specificallyset forth in the Board's 1951-52 finding of appropriateunit, but specifically enumerating the exclusions agreedupon by the parties in the contract.Accordingly, the parties have agreed in the presentproceeding, and I find upon consolidating the language ofthe two unit descriptions, that the Union (i.e., the Interna-tional and its Local 174) is, and has been at all timesmaterial in the present case, the exclusive bargainingagent of the following appropriate bargaining unit of theRespondent's employees within the meaning of Section9(a) and (b) of the Act:All office and clerical employees of the Respondentat the Clark Street place of business,includingtheemployees of the following departments: Cost de-partment, mail, file, stationery, telephone, teletype,and receptionist department, stenographic and ex-ecutive secretary department, accounts payable de-partment, burner department, material record depart-ment, receiving inspection department, purchasingfollow-up department, planning department, tooldesign department, general factory department, plantlayout department, time-study department, time andtabulating department, tool stores, inspection qualitycontrol department, traffic department, service de-partment, and forge office; and switchboard opera-tors; follow-men in the plant engineering and salesdepartments; and blueprint operators;but excludingall detailers; all layout men; all checkers; all juniorengineers; all mathematicians; all product designers;allnurses; all laboratory technicians; all officers ofthe Company, all division heads; all plant managers;allsuperintendents; all office managers and theirassistants; all department heads-and assistant departIOriginally, Timken Detroit Axle Company, and then,in succession,first the Standard Steel Spring Company, and then(upon a change inname) the present Respondent. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDment heads; all secretaries to officers of the Com-pany; all secretaries to division heads; all secretariesto superintendent; all secretaries to office manager;allsecretaries to department heads; all executiveassistants in the accounting and sales departments;all employees of the Company's personnel and laborrelations departments; all time study men; all toolprogress engineers; all cost research analysts; allplant protection employees; all sales account execu-tives; all sales engineers; all employees included inthe production bargaining unit represented by Local174, or another bargaining unit for which anotherlabor organization has been certified; and also allguards, professional employees and supervisors asdefined in the National Labor Relations Act.The parties have thus generally included in the unit alltheRespondent's office and clerical employees in thevarious departments at its Clark Street place of businessand have excluded only specifically enumerated catego-ries. In performing their work, included and excluded em-ployees in the same department have shared space and in-termingled, and there has therefore been no such physicalseparation asmight have indicated the parties' un-derstanding as to which were in the unit and which wereoutside. Furthermore, demarcation of the unit and thework to be properly allocated to and performed by theemployees represented by the Union in the unit has de-pended both upon the construction given by the parties tothe terms used to describe the excluded categories andupon continuing agreement as to the work customarilyperformed by these employees and therefore outside theunit. In this situation, the very description of the unit waslikely to raise questions as to what work was in the unitand, as the parties stipulated, grievances filed by theUnion over the years show that this was a continuingproblem.SinceWorld War II, there has been a substantialdecrease in the overall number of the Respondent's ClarkStreet employees. The production force dropped from awartime high of approximately 4,000 to about 1,000,mostly because of reduced peacetime production require-ments but apparently also because of shifts of someproduction operations to other plants and facilities of theRespondent both in the Detroit area and in Ohio. Aroughly proportionate reduction in the number of em-ployees whom the parties have recognized as being in theClark Street office and clerical unit also occurred from a1954 Korean War high of 410 to a fluctuating numberbetween 89 and 93 in the 3 or 4 years preceding and in-cluding 1965.All this is undisputed background essential to an un-derstanding of the issue in the present case. The instantcontroversy between the Union and the Respondent isthe result of the Respondent's moving its AutomotiveDivision Headquarters on November 8, 1965, from theClark Street buildings to the Bagley Building, a new officebuilding in downtown Detroit. The Respondent haddiscussed this possibility with the Union during their con-tract negotiations early in 1965 and on September 2 ofthat year, had notified the Union it intended to make themove in November.During the contract negotiations and in subsequentmeetings and letters to the Respondent (the last of whichwas written on April 20, 1966), the Union expressed itsconcern about the transfer of any office or clerical workor workers to the new building with a consequent furtherreduction or "erosion" of the Clark Street unit itrepresented. It also asked the Respondent for informationas to the names, classifications, rates of pay, and jobdescriptions of the Bagley Street office clerical em-ployees, which it asserted was essential to the intelligentperformance of its function as bargaining representativeand protector of the interests of the Respondent's ClarkStreet office and clerical employees. And it filed agrievance protesting the Respondent's continued "tempo-rary" employment of certain new office and clerical em-ployees in the Bagley Street Building. The Respondentrefused to supply the requested information and rejectedthe grievance.The evidence as to all this, including the substance ofthe exchanges between the parties and the circumstancesinwhich they occurred, is relevant to the issue in thepresent case and must therefore be considered. But theprecise, limited issue presented by the complaint and theRespondent's answer is whether the Respondent com-mitted an unfair labor practice within the meaning of Sec-tion 8(a)(5) of the Act by its ultimate refusal on May 2,1966, to give the information requested by the Union ina letter dated April 20, 1966.B.The 1965 Contract NegotiationsThe 1965 contract negotiations began in December1964 and continued until the new contract was executedon March 25, 1965. In the course of these negotiations,the Union submitted to the Respondent three successivesets of detailed written proposals for changes in, or addi-tions to, the provisions of their expiring contract. Theseproposals and orally framed alternatives and additionswere discussed before they were either rejected or ac-cepted by the Respondent. As executed on March 25,1965, the contract (like the preceding contract) containeda "Waiver" provision, according to which the Respond-ent and the Union each "voluntarily and unqualifiedlywaive [d] the right ... to bargain collectively with respectto any subject or matter referred to, or covered in thisAgreement, or with respect to any subject or matter notspecifically referred to or covered in this Agreement,even though such subject or matter may not have beenwithin the knowledge or contemplation of either or bothof the parties at the time that they negotiated or signedthis Agreement."Early in the 1965 negotiations, the Union had heardthat the Respondent was considering moving the Au-tomotive Division Headquarters to a downtown officebuilding. In anticipation of the possible effect of such amove on the bargaining unit it represented, the Unionmade a number of proposals which either would have ex-tended the scope of the existing Clark Street unit to officeand clerical employees at the new location, or would haverecognized an existing "jurisdictional" basis for theUnion's negotiating with the Respondent concerning anycontemplated transfer to the new building of Clark Streetemployees or the work which they were then doing forthe Automotive Division.The Union's various proposals suggesting what wouldhave amounted to an agreed extension of the Clark Streetbargaining unit were submitted in writing. In the first twosets of these proposals it asked that the Respondentrecognize the Union as the exclusive bargaining agent of"all office and clerical employees of the Detroit City areaoffices" of the Respondent, instead of merely as the ex-clusive bargaining agent of "all office and clerical em-ployees of the Company at its offices at 100-400 Clark ROCKWELL-STANDARD CORP.127Street," as provided by the preceding contracts. And inits third set of written proposals, the Union made an alter-native suggestion that two other changes be made in thelanguage of the previous contract, the first by an amend-ment of the language used to identify the Respondent asparty to the contract, and the second by the incorporationof an entirely new clause with respect to the existingseparately defined "Jurisdictional Districts" within theunit, in each of which "Districts" specially designatedunion committeemen or stewards represented employeesin the handling of grievances.2 The first of these twoproposals was that the Respondent be identified in thenew contract as "the General Offices of theRockwell-StandardCorporation,Detroit,Michigan"rather than, as theretofore, as "the Transmission andAxle Division and Forge Division, Rockwell-StandardCorporation, Detroit, Michigan." The companion changerequested by the Union was the addition of a new clauseproviding that, "If any of the existing offices are movedto a different location, the Union reserves the right torearrange the jurisdictional districts as set forth in the Ap-pendix to this Agreement."The Respondent rejected these proposals. HaroldBerg, the Respondent's director of industrial re atlons,told the Union in substance that the contract was limitedtoClark Street employees, that the Union's proposalswould extend the bargaining unit to include not only suchoffice and clerical employees who might thereafter workat any new Detroit location but also office and clericalemployees in several of the Respondent's otherlong-established plants and offices in surburban Detroit,and that in any event the Respondent would not agree toexpand the bargaining unit beyond the employees in theClark Street buildings. This was the substance of thetestimony of both Berg and Richard Hug, the Union'sunit chairman and one of its negotiators, who were theonly witnesses at the hearing.Hug testified that during the negotiations the Unionalso orally requested some provision in the contractcoveringandpermitting "the orderly transfer" of ClarkStreet office and clerical employees should any of thembe moved to a new office downtown, but that Berg re-jected this request, stating in substance that the proposalwas premature since there might be no move and that, ifthere were, none of the Clark Street employees would bemoved. I credit Hug's testimony to this effect despiteBerg's denial in his testimony that there had been anysuch union proposal during the negotiations.Having thus rejected each of the Union's foregoingproposals, the Respondent did accept a request by theUnion for an inversion of phrases in the preamble to thecontract, so that, as a result, the preamble to the current1965 contract now refers to the Respondent as "TheRockwell-Standard Corporation, Transmission and AxleDivision and Forge Division, Detroit, Michigan," ratherthan (as in the previous contracts) as "the Transmissionand Axle Division and Forge Division, Rockwell-Stan-dard Corporation, Detroit, Michigan."Berg did not testify as to why the Respondent agreedto this change and certainly, on the face of it, its sig-nificance is obscure. But Hug testified that he told Bergthe Union wanted the change in order "to maintain ju-risdi;.ticn" over the "corporate" element of the unit'swork (i.e., the office and clerical work then being per-formed at Clark Street for the Automotive Division), aswell as the unit's work for the Transmission and AxleDivision and the Forge Division.In the light of subsequent events, however, it is of rela-tively little importance to the exact issue presented to theBoard in the instant case, whether in the 1965 contractnegotiations the Respondent recognized the Union's "ju-risdiction" over the work then being performed in the unitfor the Automotive Division at Clark Street or evenwhether (as I have found) the Union then sought a provi-sion in the contract relating to the possible future transferof some of the bargaining unit employees. For theUnion's position on these matters which furnished thefoundation and springboard for its later requests of theRespondent for relevant bargaining information, was inany event shortly thereafter fully stated in a letter writtenby the Union's International Representative EdwinReno to Industrial Relations Director Berg on May 17,1965. In this letter, the Union asserted its jurisdictionover any office and clerical work which might be "trans-ferred elsewhere in the Metropolitan Detroit vicinity,"claimed that it had already proposed that there be somecontractual provision governing the transfer of unit per-sonnel with all their existing benefits under the contract,and, on these bases, made the following request:We are therefore requesting that if any or part of thework, now being performed by bargaining unit em-ployees, is transferred to some other location withinthe vicinity of Metropolitan Detroit, we immediatelysitdown and negotiate some orderly procedurecovering this problem.C.The Respondent's Notice of its Intended Transfer ofthe Automotive Division and the Union's OriginalRequest for Information on November 4, 1965On September 2, 1965, Industrial Relations DirectorBerg called together Unit Chairman Hug and the rest ofthe Union's bargaining committee whom he then told thatthe Respondent would move the various departmentscomprising the Automotive Division Headquarters fromtheClark Street building to the Bagley Building inNovember. In answer to Hug's questions, Berg said thatthe Respondent recognized the Union's jurisdiction onlyatClark Street; that none of the bargaining unit em-ployees would be transferred or released but all would beretained in their current assignments at Clark Street; thatthe work which had been performed by them for the Au-tomotive Division at Clark Street would be brought tothem by station wagon from the Bagley Building, adistance of about 3-1/2 miles, and would still be per-formed by them at Clark Street, except that the Respon-dent would have to hire some "temporary" employees(such as telephone operators, mailroom clerks, and tele-type operators) for service jobs which by their nature hadto be performed with the Automotive Division in theBagley Building.3 Hug asked Berg for another meeting sothat the Union's International representative and his at-torney might be present, and Berg agreed.The meeting thus requested was held on November 4,1965, 4 days before the Respondent moved into the2The Union made no request for a change in the language of the basictestimony given by Berg and Hug. Only Hug testified concerning Berg'sprovisions of the expiring 1961-64 contract as "Jurisdictional Districts."statement about the Respondent's intention to hire "temporary" service3With one exception, these findings are made upon consistentemployees at the Bagley Building I credit his testimony. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDBagley Building.4 The Union's Attorney, Michael Fried-man, expressed the Union's concern about the reductionof the Clark Street bargaining unit, which he described asan "erosion" of the unit, and stated that the Union be-lieved the movement of employees "would have an ad-verse effect on bargaining unit work." He asked Industri-alRelations DirectorBergto give the Union the names,job descriptions, and titles of the employees who wouldbe working in the Clark Street building and also answersto other questions which the Union would submit.5 Hesaid that this information was needed by the Union tohandle "past and future grievances" on behalf of "bar-gaining unit personnel," and that the law required theRespondent to give the Union this information. Finally,Attorney Friedman asked Berg to permit the Union to ex-amine the new Bagley Building facilities.Berg agreed to the Union's making a tour of the BagleyBuilding "once the office was settled there. 116 He said thatif the Union still wanted the information Friedman hadrequested,Bergwould give the request further attentionbut "indicated" (according to Hug's testimony which Icredit) that "if the Respondent were to give it . . . [theUnion] would have to wait a period oftimebefore [it]got it."7 At this meeting on November 4, Berg did notpromise to give the Union any of the information it hadthen requested or which it might thereafter request.8D. The Respondent's Transfer of the Automotive Divi-sionon November 8,1965As noted, the Respondent moved its Automotive Divi-sion Headquarters from the Clark Street buildings intothe Bagley Building on November 8, 1965. No, ClarkStreet unit employees have been moved, and up to thetime of the hearing in the present case on December 1,and 2, 1966, none were released. The number of the em-ployees in the unit has not changed and all of them havecontinued to perform essentially the same work at ClarkStreet which they had previously performed there. AsBerg had told Hug and the Unit Committee, the Respon-dent has in fact used a station wagon to bring back workfrom the Bagley Building so that it could be performed bythe unit employees at Clark Street. Thus, for example,dictation recorded in the Bagley Building has been trans-cribed by the Clark Street operators, and tracings4As noted,only Berg and Hug testified at the hearing. Their testimonyas to the November 4 and another later meeting between the Respond-ent's and the Union's representatives on December 10 was to a great ex-tent consistent. There were a few square conflicts, but the differences forthe most part were differences in emphasis, coloration,omissions by oneof details as to which the other testified, and the order of their narration ofthe elements of the November 4 conversation. It seems clear that bothmen were attempting to give a truthful version in each case of what hap-pened.Accordingly,except as noted in the margin,the following findingsas to the November 4 and another later meeting between the Respond-ent's and the Union's representatives on December 10 was to a great ex-of them on a point which was not expressly nor by reasonable implicationdenied by the other Where there were differences in the testimony, theyare resolved by the findings in the text and the relevant differences, whichI have considered, are set forth in the footnotes.5Both Hug and Berg agreed in their testimony that Attorney Friedmanasked for job descriptions and titles. But only Berg testified that Friedmansaid he would also submit further detailed questions I credit Berg on this.8The quotation is from Berg's testimony but both Hug and Berg agreedthat Berg had acquiesced to the Union's request at the November 4 meet-ing.,This finding is made upon the substance of, and the quotation is takenfrom, a portion of Hug's testimony on direct examinationwhichI creditAt an earlier point in his direct testimony, Hug had stated that when askedprepared by the professional employees in the Bagley,Building have been blueprinted by unit employees on theClark Street blueprinting machine.According to Berg, the Respondent transferred to theagre-yBuilding only those owe and clerical services(such as reception, switchboard desk, teletype, stationerystock, filing and mail services) which by their naturecould not be performed for the Automotive Divisionanywhere other than in the Bagley Building. And (still ac-cording to Berg) these services (with the exception ofsome filing done by secretaries) have since been per-formed in the BagleyBuilding,not by employees of theRespondent, but by employees of office-service contrac-tors, upon whom the Respondent has relied for these par-ticular services at the Bagley Building. Moreover, as Bergstressed in his testimony, the unit employees who hadrendered this type of service for the Automotive Divisionhave been kept at their same or similar jobs in con-tinuance of such service at Clark Street for the Axle andTransmission Division and the Forge Division.9The Union, however, still suspects that some of theClark Street unit work for the Automotive Division (inaddition to the "direct services" referred to by Berg) wasalso transferred to the Bagley Building where it has beenperformed by new employees or by continuing nonunitemployees (such as secretaries, for example) who weretransferred to the Bagley Building with the executives,and the managerial, supervisory, and professional person-nel. Indeed, this suspicion is the justification which theUnion and the General Counsel advance for the Union'srequest for information. The Respondent denies thatthere was any such transfer of unit work to the BagleyBuilding,and for this reason Industrial RelationsDirector Berg testified, and was cross-examined at somelength, on the subject.But the issue in the present case is not whether theRespondent actually did or did not transfer unit work tothe Bagley Building but whether, in 1965 and early 1966,the Union requested the Respondent to furnish informa-tion relevant to a suspected transfer of unit work and, ifso, whether the Respondent's replies to the request weresufficient to satisfy its bargaining obligation under theAct.And it is, therefore, in this light that Berg'stestimony must be considered.at the November 4 meeting for a summary of the Bagley Building "job du-ties, classifications or titles," Berg had said"it could be arranged, but thatitwould be a while before he could get this information because of themultitudeness of this." Despite this implication of a promise by Berg toprovide the requested information,Ifind upon the remainder of Hug'stestimony from which the quotations in the text have been taken that Bergpromised merely to give the request further attentionif he wereasked todo so after the Union had made its tour of the Bagley Building.8Berg's testimonyis credited on this point. See also the preceding foot-note as to the related testimony of Hug.8Berg admitted only one other exception,which he in effect minimizedas a negligible, necessary adjustment of no substantial effect on the unitwork or the unit employees involved. Before the move to the BagleyBuilding,Clerk HelenBeske had performed a number of duties includingchecking invoices on certain scientific periodicals purchased by theRespondentfor the AutomotiveDivision.Accordingto Berg, despite asomewhat ambiguous statement made by him in a pretrial statement givento the General Counsel,thiswork did not amount to 80 percent of herwork but was in fact a relatively small part of it. Since the move to theBagley Building, the checking of these invoices has been done by one ofthe secretaries, and Beske,in accordance with her classification as ageneral clerk, has, to this extent, been assigned substitute work in additionto the other work she has always performed at Clark Street ROCKWELL-STANDARD CORP.On its face, Berg's testimony at the hearing inDecember 1966 that there was no such transfer of unitwork as would actually have presented a bargainableissue appears credible. But it was cursory and general,and the Board is not called upon to decide this questionupon the present record, nor therefore to reach a conclu-sion in the present case which might be regarded as bind-ing upon the parties should the matter again come up inthe course of future bargaining negotiations between theUnion and the Respondent. Instead, the Board's properinquiry with respect to this portion of Berg's testimony iswhether its substance was disclosed by the Respondent'sreplies to the Union in substantial and reasonablesatisfaction of the Union's request for information as torelevant, underlying detail in 1965 and early 1966.E.The Union's Further Requests For Information andthe Respondent's RepliesA week or so after the Automotive Division Headquar-tershad been moved into the Bagley Building inNovember 1965, Industrial Relations Director Berg andanother personnel man took Unit Chairman Hug andseveral other union committeemen on the promised tourof all eight floors of the new quarters. The tour took lessthan an hour. Although the members of the union com-mittee were shown and walked through the areas in whichemployees were working in the different departments andwere not prevented from talking to employees or fromseeing whatever they wanted to see, it is evident that thetour was too brief and the opportunity too limited forthem to determine whether there had been a transfer ofany of the details of the office and clerical work formerlydone in the bargaining unit at Clark Street, other than thatof the receptionist and switchboard operators. During thetour, however, the union committee was told that theBagley Building receptionist, telephone operators, tele-type operator, and mail service and stores attendant werenot employees of the Respondent but were employees ofa service contract agency.Thereafter, in a letter to Industrial Relations DirectorBerg dated November 23, 1965, the Union repeated Attorney Friedman's oral request of November 4 that theRespondent "furnish the Union with a list of names, clas-sifications, and a summary of job duties of all employeesat the new [Bagley Building] location" but limited therequest to "non-confidential employees."In addition, on December 9, 1965, the Union filed a"policy grievance," purportedly based upon article XIVof the contract which limits the Respondent's hire of"temporary employees ... through a service organiza-tion" to a period not exceeding 30 calendar days. TheUnion took this action apparently in the belief that atleast the Respondent's use of the "service" employees inthe Bagley Building for more than 30 days constituted abreach of article XIV and therefore furnished the basis ofsuch a "complaint arising under the terms of this Agree-ment" as to be "considered a grievance," settlement ofwhich should be attempted by resort to the 4-step"Grievance Procedure" and ultimate arbitration underio Section A, article VI, of the contract provides that:Any complaint arising under the terms of this Agreement whenpresented by a steward or other duly accredited Union representativeon behalf of an employee covered by this agreement to the em-129article VI of its contract with the Respondent.10 The fulltext of the Union's grievance was the following:Violation of Article 14, Section B.Temporary employees working on the switchboard,teletype machines, reception desk, stationery stock,traffic reservations, and mail services at the new of-fice location on Bagley Avenue have worked onthese jobs in excess of thirty (30) calendar days.Request full time bargaining unit employees be hiredand placed on these jobs immediately.On the next day, December 10, Industrial RelationsDirector Berg delivered to the Union the Respondent'swritten rejection of this grievance, thus complying withthe provision of article VI of the contract relating to thethird step of the four steps preceding mandatory arbitra-tion. The Respondent's rejection was in the following lan-guage:Labor Relations Reply: Grievance dated 12/9/65(Office Unit).The subject matter of this complaint is not agrievance within the meaning of Article VI, SectionA, of the Labor Agreement. Further, the terms andconditions of the Labor Agreement are applicableonly to the Transmission and Axle and Forge Divi-sion located at 100-400 Clark Avenue, Detroit,Michigan, and does not extend to the new Automo-tiveDivision Headquarters building in downtownDetroit.Lastly, none of the personnel performing the work inquestion are employed by Rockwell-Standard Cor-poration.On December 10, 1965, the same day the Respondentrejected the Union's grievance, Berg also met with Hug,InternationalRepresentativeEdwin Reno, and theUnion's committee and told them that the Union was notentitled to the information requested in the Union's letterof November 23 with respect to the names, classifica-tions, and duties of nonconfidential employees in theBagleyBuildingsince, in Berg's opinion, the Union wasthe bargaining agent only for employees at Clark Streetand not for any of the employees in the Bagley Building.When reminded by International Representative Reno ofUnion Attorney Friedman's expression of concern about"erosion" of the Clark Street unit,Bergreplied that theUnion had not as yet submitted "specific questions"relating to this matter.On December 15, 1965, the Union informed theRespondent in writing of its appeal of the Respondent'srejection of the December 9 grievance "to the 4th step ofthe grievance procedure." And, in a letter written by UnitChairman Hug to Industrial Relations Director Berg onDecember 22, 1965, the Union repeated its generalployee's supervisor shall be considered a grievance and an earnest ef-fort shall be made to settlesameby the following methods ofprocedure:.... 130DECISIONSOF NATIONALLABOR RELATIONS BOARDrequest for information consisting of the "names, classifi-cations, and a summary of job duties of all noncon-fidential employees who are employed at the new officelocation on Bagley Avenue," and further stated:We cannot process the grievances that have accumu-lated at the Fifth Step of the Grievance Procedure toarbitration sincewe are unable to bargain intel-ligently on these as well as other past and futuregrievancesuntilthe information requested isfurnished.On December 27, 1965, Berg answered this letter asfollows:This will acknowledge receipt of your letter datedDecember 22, 1965.Please be advised that our position regarding yourrequest for a list of names, classifications, and a sum-mary of job duties is as stated to you during ourmeeting of December 10, 1965.On February 1, 1966, the Union filed an earlier chargeagainst the Respondent in Case 7-CA-5449, alleging thattheRespondent's refusal to supply the informationrequested by the Union constituted a refusal to bargain inviolation of Section 8(a)(5) of the Act.On March 7, 1966, while this earlier unfair labor prac-tice charge was pending, the Respondent, either over-looking or ignoring the Union's December 15, 1965,notice of grievance appeal, informed the Union in writing:Please be advised that based on the Union's failureto appeal grievance 65-35 to the fourth step of theGrievance Procedure in accordance with the provi-sions of Article VI of the existing Labor Agreement,the Company considers this particular grievance assettled on the basis of the Company answer sub-mitted to you on December 9, 1965.In reply to this letter, Unit Chairman Hug informedBergby letter dated March 16, 1966, that the Union'sgrievanceofDecember 9, 1965, was one of thegrievances to which the Union had referred in its letter ofDecember 22, 1965, and that:We are holding this and other pertinent grievances inabeyance until our right to the requested informationis affirmed and therefore is not to be considered as awithdrawal of these grievances.Once again I wish to state that we are unable to bar-gain intelligently on these and other past or futuregrievances until such time as the requested informa-tion is submitted.On April 8,1966,the Union withdrew its charge inCase7-CA-5449,and, in a telephone call on April 11,1966,Union Attorney Friedman notified Industrial Rela-tionsDirector Bergof thewithdrawal of the chargebecause it was "too broad." Friedman asked Bergwhether in his opinion the Respondent would furnish theUnionwiththe names,pay rates, classifications, and jobdescriptions of the nonconfidential employees who wereworking in the Bagley Building. Berg asked Friedman toput his request in writing.Accordingly, on April20, 1966,AttorneyFriedmanwrote Berg the following letter:Since the opening of your new office building onBagley Avenuethe UAW hasbeen confronted witha serious problem of preserving the integrity of its of-fice unit at your Clark Street location. Although nooffice employees represented by the UAW havebeen transferred to the Bagley Avenue building, wesuspect that much of our bargaining unit work isbeing performed at the new building.As you know, prior to the move to Bagley theUAW office unit performed various clerical servicesfor employees at Clark Street who were notrepresented by the Union. Many of those un-represented employeeswere transferred to theBagley office. The Union-represented employeesremained at Clark Street and have continued to dosome of the clerical work for the personnel at Bagley.However, we are apprehensive that much of thiswork, traditionally performed by UAW-representedemployees, is now being performed by newly hiredoffice clericals at the Bagley location.We are also concerned that new classificationsmay have been established for office clericals atBagley, and that employees in those classificationsmay be performing work which is within the jurisdic-tion of Clark Street bargaining unit employees. Also,we are concerned with the possibility that other cleri-calwork, which Clark Street employees have per-formed in the past, has been shifted to the BagleyAvenue clerical employees. In addition, it appearsthatRockwell-Standard has entered into contractswith employment agencies for the furnishing of officeclerical employees at the Bagley office.Our problem is that we are not aware of the scopeor content of all of the office operations being per-formed at the new Bagley Avenue building. For thisreason the Union has been unable to determinewhether or not to process grievances over work as-signments and related problems arising out of therelocation.We cannot properly evaluate what courseof action to follow unless we receive certain relevantdata relating to the Bagley office clericals. We mustpossess this information before we will be able todeterminewhether to file grievances, undertakefurther Labor Board proceedings, seek amendmentsto the collective bargaining contract, or take otherappropriate action. Therefore, to facilitate the effec-tive policing of the collective bargaining agreement,we request the following information: names, clas-sifications, rates of pay, and job descriptions of all of-fice clerical employees at the Bagley Avenue build-ing.This information should also include all officeclericalswho have been supplied pursuant to con-tracts with employment agencies such as Manpower,Kelley Girls, etc. This request, of course, does notcover any confidential or managerial employees asdefined by the National Labor Relations Act.We wish to make it clear that we are not, in thismatter, seeking recognition as bargaining agent for allthe employees in the Bagley building. Our only con-cern is to find out whether or not work from our ex-isting clerical unit is being performed at the new loca-tion.Your prompt compliance with this request willbe appreciated.In reply to this, Berg wrote Friedman the followingletter on May 2, 1966:This will acknowledge your letter of April 20, 1966.As youare well aware, we do not agree with many ofthe assertions contained in your letter. ROCKWELL-STANDARD CORP.131Since the present request for information is essen-tially the same as your previous requests made inNovember and December of last year, our positionremains the same.F.Summary-Analysis of the FactsFrom the foregoing facts, it appears that since early1965, when the Union first learned that the Respondentwas consideringmoving itsAutomotiveDivisionHeadquarters from the Clark Street Buildings, the Unionhas repeatedly expressed concern to the Respondent thatsuch a move would continue the previous, substantial"erosion" of the Clark Street unit of office and clericalemployees it represents, and has attempted to find a wayto enable it to preserve for these employees the workwhich they had been doing at Clark Street for the Au-tomotive Division. There have been two distinct, succes-sive phases in this attempt.At first. in the 1965 contract negotiations, the Unionsubmitted proposals which either would have extendedthe scope of the existing Clark Street unit to office andclerical employees at the new location, or would haverecognized an existing "jurisdictional" basis for theUnion's negotiating with the Respondent concerning anycontemplated transfer to the new building of Clark Streetemployees or the work which they were then doing forthe Automotive Division. But the Respondent rejectedthese proposals. It said that it would not agree to an ex-pansion of the Clark unit described in the preceding con-tract, particularly since the language suggested by theUnion would have included office and clerical employeesnot only in the new Detroit Building but also in otherestablished Detroit plants or offices of the Respondent.And it rejected the Union's anticipation of future negotia-tions concerning the possible transfer of Clark Street of-ficeand clerical employees as being premature, since, itsaid, there had as yet been no decision to move the Au-tomotive Division, and, in any event, none of the ClarkStreet unit employees would be moved. Furthermore, ashas been noted, the only contract change conceded to theUnion by the Respondent was an inversion of phrases inthe preamble to the contract- a change which can atmost be regarded as recognition of the fact that em-ployees in the unit had been performing work at ClarkStreet for the Automotive Division as well as for the twoproduction divisions.After the Respondent notified the Union on September2, 1965. that the Automotive Division Headquarterswould be moved to the Bagley Building in November, theUnion's objective was still the preservation of unit workfor the employees in the Clark Street unit. But, in the lightof intervening developments its approach to the problemchanged. It no longer sought the expansion of the ClarkStreet unit, which the Respondent had rejected in thecontract negotiations and made this clear to the Respon-dent in its letter dated April 20, 1966. Nor did it seek toprotect unit employees in possible transfers to the BagleyBuilding, since the Respondent had notified it that no unitemployees would be transferred and, in fact, none weretransferred. Instead, it concentrated its attention upontwo other matters which, although they have not thus farresulted in a reduction of the number of employees in theClark Street unit, may eventually have this effect. Thefirst of these matters was the admitted fact that some ofthe work performed by unit employees at Clark Streetwas transferred to the Bagley Building and is being donethere by employees of a contract service agency. And thesecond matter was the possibility that additional unitwork may have been transferred and is being performedby other transferred or new nonunit employees in theBagley Building.To deal with these matters, the Union not only filed itsgrievance of December 9, 1965, relating to the Respond-ent's use of "temporary employees," but also repeatedlyrequested information from the Respondent as to thenames, classifications, rates of pay, and job descriptionsof all the Respondent's nonconfidential office and clericalemployees in the Bagley Building. This request for infor-mation was made by the Union, it will be recalled, at itsmeeting with the Respondent on November 4, 1965, andin its letters of November 23 and December 22, 1965—and of March 16 and April 20, 1966.On all of these occasions, until its letter of April 20,1966. the Union referred simply to the necessity of hav-ing the information so that it could handle and bargain in-telligently on the "grievance" of December 9, 1965, andothersimilar"grievances,"andmade no specificreference to any broader purpose nor to its need for infor-mation as to employees of office service contractorsworking in the Bagley Building even though they mightnot (strictly speaking) be "employees" of the Respon-dent. In rejecting the "grievance" and refusing to supplythe requested information on and after December 10.1965, the Respondent treated the "grievance" and therequest as being inseparable. It explained its action to theUnion on the grounds that the "temporary employees" towhich the "grievance" referred were not its employees,and that, in any event, there was no "grievance" underthe contract (and therefore no related right to the informa-tion sought) because the contract covered only ClarkStreet and not Bagley Building personnel.These were also the reasons which the Respondentagain gave to the Union when, on May 2. 1966, it refusedto supply the information requested by the Union in thelatter's letterofApril 20, 1966. But, regardless ofwhether the Respondent's position was justified beforeApril 20. 1966, the Union's letter of that date moreclearly spelled out both the scope and the broad basis forits request for the information sought by it. Thus, in thisletter, theUnion asked for the names, classifications.wage rates, and job descriptions of all nonconfidentialclerical and office employees of the Respondent and ser-vice contract employees who were working in the BagleyBuilding as an aid in determining,first,whether and towhat extent any of the office or clerical work previouslydone by unit employees in the Clark Street buildings hadbeen transferred to, and was being performed in. theBagley Building and,secondly,upon the basis of this in-formation, what course it should take in the performanceof its function as the exclusive bargaining agent of theClark Street unit employees under the contract topreserve "the integrity" of the unit, i.e., whether it should"filegrievances,undertakefurtherLaborBoardproceedings, seek amendments to the collective bargain-ing contract, or take other appropriate action."G. ConclusionsIn an attempt to perform its duty as the representativeof the Clark Street unit employees, the Union thus soughtinformation from the Respondent preliminary to a deter-mination by it of whether it should process grievances orrequest the Respondent to bargain concerning the "ero-sive" effect upon the Clark Street unit of the Respond- 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDent'stransfer of the Automotive Division to the BagleyBuilding.Although the Respondent does not press thepoint, it intimates in its brief (at pages 32-33) that theUnion had waived the right to bargain on this matter byaccepting the broad "Waiver" provision in its current1965 contract with the Respondent. (See section III, B,above.) But such an argument has no merit in the presentcase. For, to be effective, a contractual waiver by a unionof the right to bargain about a particular matter must be"clear and unmistakable." 11 Even when a "waiver" is ex-pressed in a contract in such broad, sweeping terms as isthe "Waiver" in the present case, it must appear "from anevaluation of the ... negotiations that the [particular]matter was `fully discussed' or `consciously explored' andtheunion `consciouslyyielded'orclearlyandunmistakably waived its interest in the matter." 12 In thepresent case, it is clear that the Union and the Respond-ent did not "fully discuss" the effect of the possible, fu-ture transfer of the Automotive Division upon the ClarkStreet barganing unit. Nor can 1t be said to have "con-sciously yielded" or waived its interest in the effect of thetransfer when, and if, it should take place. Indeed, as Ihave found, the Respondent refused to discuss the matterin detail during the 1965 negotiations on the ground thatsuch a discussion would be premature since it had not yetbeen decided whether or not the Automotive Divisionwould be transferred. Accordingly, I find that the Uniondid not waive its right to bargain about the effect of thetransfer on the Clark Street bargaining unit.The principles governing decision of the mainquestions in the present case are well settled: The preser-vation or diversion of work usually performed in a bar-gaining unit represented by a duly constituted exclusivebargaining agent is the subject matter of mandatory bar-gaining under the Act. 13 Not only must the employergenerally bargain about such a matter, but his bargainingobligation requires him "to provide information that isneeded by the bargaining representative for the properperformance of its duties ... [even] beyond the periodof contract negotiation ... [and] during the term of anagreement."(N.L.R.B. v. Acme Industrial Co.,385 U.S.432; and see alsoN.L.R.B. v. Truitt Mfg. Co.,341 U.S.149.)Moreover, the test of the bargaining representa-tive's "need" for such information is satisfied by showingin a case before the Board of"probabilitythat the desiredinformation was relevant, and that it would be of use tothe union in carrying out its statutory duties and responsi-bilities."(Acme, supra,385 U.S. 432 at 437, 64 LRRM at2071). [Emphasis supplied.] For, whether the union'srequest for information be made in its attempt to evaluatea possible grievance under a contract (as intheAcmecase) 14or in an attempt to formulate and evaluate apossible general bargaining positionextrathe terms of anexistingcontract,15"thisdiscovery-typestandarddecide[s] nothing about the merits of theunion's .. .claims," since eventual orderly and proper resolution of11TheTimken Roller BearingCo. v. N L.R.B.,325 F 2d 746, 751(C A. 6), cert denied 376 U.S. 971;N L.R.B. v Perkins Machine Com-pany, 326 F.2d 488 (C A.1),N.L.R.B. v. The Item Company,220 F.2d956, 958-959 (C.A. 5), cert. denied 350 U.S 83612The Press Company, Inc.,121 NLRB 976;General Motors Corp.,149 NLRB 396, 399-400;Smith Cabinet Mfg. Co.,147 NLRB 156,TheNew York Mirror,151 NLRB 834,837,839-840;1 U.E. v. General Elec-tric Co, 332 F.2d 485, 489 (C.A. 2)13Fibreboard Paper Products Corp. v N.L.R.B.,379 U.S 203;OhioValley CarpentersDistrictCouncil (Cardinal Industries),136 NLRB977, 985-986;Service and MaintenanceEmployees'Union, etc. (Supert-such claims against the union (whether by arbitrator'sdecision or in the general bargaining process) "wouldclearly not be precluded by the Board's threshold deter-minationconcerning thepotentialrelevance of therequestedinformation."(Acme, supra,385 U.S. 432 at438, 64 LRRM at 2071). [Emphasis supplied.] Finally, itis also clear under the decisions that, subject to this stan-dard of "probable" or "potential" relevance, the em-ployer is not relieved of his obligation to supply informa-tion to the exclusive bargaining agent, even though it re-lates to nonunit employees. 16In the light of these principles, it is clear that theRespondent in the present case was obligated under theAct not only to bargain with the Union concerning itstransfer of any work out of the Clark Street office andclerical unit to nonunit personnel in the BagleyBuilding,but to furnish any information which the Union requestedand needed for grievance or general bargaining purposes,provided the information had a "probable" or "potential"relevance to the possibility that such a transfer had beenmade. For the following reasons, I have concluded that,under the circumstances shown by the evidence, thestated purposes and scope of the Union's request of April20, 1966, met this requirement of "need" and "proba-ble" or "potential" relevance.Certainly, it was not unreasonable for the Union tosuspect that more work may have been transferred to theBagley Building than the Respondent admitted, and theUnion had the right to know if, and to what extent, itssuspicionmight have some foundation. On September 2,1965, it was told by the Respondent that some "tempora-ry" employees would be hired for the Bagley Buildinganc\l, by December 10, 1965, it learned that these "tempo-rary" employees were actually the employees of a servicecontractor upon whom the Respondent was relying forcertain service jobs in the Bagley Building which had ad-mittedly been performed by unit employees in the ClarkStreet buildings.Moreover, in view of the previous min-gling of the unit and nonunit employees in the ClarkBuildingsand the parties' difficulties as to_what was, andwas not unit work when both groups had been performingwork there for the Automotive Division, it was not at allclear after November 8, 1965, whethersomeof the workpreviously done by unit employees at Clark Street wasbeing done in the BagleyBuilding aspart of the jobs oftransferred nonunit employees or new employees. Atleastin one instance,although perhaps in itself incon-sequential,Industrial Relations Director Berg did testifyat the hearing that a secretary was in fact doing somework in the Bagley Building which had previously beenperformed by Clerk Beske,a unitemployee at ClarkStreet. 17Nor did the Respondent ever reassure the Union that,except for the service jobs, no office or clerical worktheretofore performed in the Clark Street unit had beentransferred to the Bagley Building, even though it was ap-or SouvenirBook Company),148 NLRB 1033.14 See alsoCurtiss-Wright Corp. v. N.L.R.B,347 F 2d 61, 71-72(C.A. 3), enfg 145 NLRB 152,N L.R.B v Otis Elevator Co.,208 F.2d176, 180 (C.A. 2).isTimken Roller Bearing Co.v.N.L.R.B.,325 F 2d 746, 750-754(C.A. 6), enfg. 138 NLRB 15, cert. denied 376 U S. 971.16Curtiss-Wright Corp. v. N.L R.B, supra,Goodyear Aerospace Cor-poration,157 NLRB496;InternationalTelephone & Telegraph Corp.,159 NLRB 1757.17 See fn.9, supra. ROCKWELL-STANDARD CORP.133parent that the Union's concern was the loss of ClarkStreet unit work as a result of the move of the Automo-tive Division to the BagleyBuilding.It is true that, as In-dustrial Relations DirectorBerghad promised the Unionon September 2, 1965, the Respondent has used a stationwagon to bring dictation and tracings from the BagleyBuilding for completion by unit employees in the ClarkStreet Building, but neither from the statements made bythe Respondent to the Union at the time nor even fromthe general testimony given at the hearing, does it appearclear that all the previous clerical and office unit workwas thus preserved for the Clark Street employees.Under the circumstances, the Union reasonably soughta basis for making its own determination. But the Union'stour of the new office building in November certainly wasinadequate for the purpose. And so the Union, naturallyand sensibly interested in the basic work details ratherthan such generalities as were eventually given by Indus-trialRelations DirectorBerg atthe hearing in the presentcase, asked the Respondent who the BagleyBuilding non-confidential, office and clerical employees were, and whattheir job descriptions, classifications, and wage rateswere, all of which have given the Union some idea ofwhether any of them were doing unit work and wouldhave enabled the Union to discuss the matter intelligentlywith the Respondent-i.e., to bargain with the Respond-ent onunitwork either within the framework of thegrievance procedures or of general, contractual bargain-ing. This is what the Union obviously attempted to do, asit explained clearly and in detail in its final letter to theRespondent on April 20, 1966.Upon this view of the evidence, I conclude (1) that theinformation requested by the Unionin itsletter of April20, 1966, was needed by it in order to enable it to bargainintelligently with the Respondent for the purpose of pro-tecting the work of the bargainingunitit represented; (2)that the information requested was "probably" or "poten-tially" relevant to this matter; and (3) that, by refusing tosupply the information, Respondent committed an unfairlabor practice within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the businessoperations of the Respondent as described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has committed anunfair labor practice within the meaning of Section 8(a)(5)and (1) of the Act by its refusal to furnish relevant infor-mation to the Union for the purposes of collective bar-gaining, it will be recommended that the Respondentcease and desist from its continuance of the unfair laborpractice and furnish the information upon the Union'srequest. No recommendation is made under the circum-stances of this case for the Respondent's posting anynotice of its compliance with this recommendation(Curtisss-Wright Corp.,145 NLRB 152. 157-158, enfd.347 F.2d 61 (C.A. 3), cert. denied 376 U.S. 971).CONCLUSIONS OF LAW1.InternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers ofAmerica (UAW), AFL-CIO and its Local No. 174(herein collectively referred to as the Union) are labor or-ganizations within the meaning of the Act.2.Under the provisions of Section 9(a) and (b) of theAct, the Union has been at all material times, and is now,the exclusive bargaining agent of all employees in the ap-propriate bargaining unit of the Respondent's ClarkStreet, Detroit, office and clerical employees, which hasbeen described at length in section III, A, above.3.The Respondent has committed and is committingan unfair labor practice within the meaning of Section8(a)(5) and (1) of the Act, by its refusal on and since May2, 1966, to furnish the Union, as the exclusive bargainingagent aforesaid, with the names, classifications, wagerates, and job descriptions of all nonconfidential clericaland office employees of the Respondent and of servicecontract office and clerical employees then working in theBagley Building, Detroit, Michigan.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,it is recommendedthatthe Respondent,Rockwell-Stan-dardCorporation,Transmissionand AxleDivision,Forge Division,a Delaware corporation,its agents, suc-cessors,and assigns,shall:1.Cease and desist from refusing to furnish,and shallupon request furnish,InternationalUnion, United Au-tomobile, Aerospace and Agricultrral Implement Work-ers of America(UAW), AFL-CIO,and itsLocal No.174, with thenames, classifications,wage rates,and jobdescriptions of all nonconfidentialclericaland office em-ployees of the Respondent,and of service contract officeand clerical employees working in the Bagley Building,Detroit,Michigan.2.Notify theRegional Director for Region 7, in writ-ing, within20 days fromthe receipt of this Decision, whatsteps the Respondent has taken to comply herewith. is11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing,within 10 days from the date of this Order,what steps Re-spondent has takento comply herewith."308-926 0-70-10